Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 16 November 2021 are acknowledged.
Claims 1, 2 & 4-11 are pending.
Claim 3 is cancelled.
Claims 1, 2, 4 & 8 are amended.
Claims 5-11 are withdrawn.
Claims 1, 2 & 4 are under consideration.
Examination on the merits is extended to the extent of the following species:
A. Form of the liquid cholesteric crystal particle: dispersed phase elected;
B. Type of emulsion: water-in-oil elected;
C. Moisturizing agents: present, glycerin elected;
D. Thickening agent: present, glycerol polyacrylate elected;
E. Additive: Absent, elected;
and
F. Excipients: Absent, elected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 has been

instant Office Action.

Withdrawn Objections/Rejections
The rejection of claims 1, 2 and 4 under 35 USC 112(b) is withdrawn due to amendments which correct English errors by reciting cholesteric liquid particles instead of “cholesteric liquid particle”.
The rejection of claims 2 & 4 under 35 USC 112(b) is withdrawn due to amendments which correct problems with lack of antecedent basis.
The rejection of claim 4 under 35 USC 112(b) is withdrawn due to amendments which correct nonsensical claim limitations. 
The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 over Lemann, How To Interpret Value of PDI and Sugimoto are withdrawn due to claim 1 amendments to recite specific species of cholesteric liquid crystals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmetics Business [(Published: 09/14/2017), as evidenced by Sackmann (Published: 06/19/1968)], Inoue (US 2002/0033117), How To Interpret Value of PDI (Published: 02/13/2015; previously cited) and Sugimoto (Published: 1998; previously cited).
With regard to claims 1 and 4, and the elected species, Cosmetics Business teaches an eye serum having a striking iridescence that dances between pink rose and blush when exposed to light which comprises cholesteric liquid crystals made from cholesterol to supply an intense replenishment of cholesterol (i.e. the cholesteric liquid crystal particles display color changes depending on the viewing angle; pg. 1-2). As evidenced by Sackmann, “[i]t is well established that liquid crystals in the cholesteric phase have a helical structure” (i.e. Cosmetics Business’s cholesteric cholesterol liquid crystals are helical structures because helical structures are inherent to the liquid crystals in the cholesteric phase; pg. 3567). Cosmetics Business teaches the cholesteric liquid crystals are chiral (pg. 1). The eye serum disclosed by Cosmetics Business is not disclosed to comprise additives and excipients. 
However, Cosmetics Business does not teach the average diameter of the cholesteric liquid crystals or the degree of dispersion of the cholesteric liquid crystals is 0.35 or less.
In the same field of invention of polychromic particles that change color depending on viewing angle, Inoue teaches a polychromic ink composition that changes color depending on viewing angle comprising 0.5 to 40% by weight of cholesteric liquid crystal polymer particles 
The instant specification teaches the degree of dispersion is calculated by the formula: Degree of dispersion: Standard deviation of particle diameter / average particle diameter (pg. 6). How To Interpret Value of PDI teaches the PDI of a population of particles is calculated by:
PDI = the square of the standard deviation/mean diameter (pg. 1).  Thereby, the square root of the PDI is equivalent to Applicant’s degree of dispersion. How To Interpret Value of PDI teaches PDI values from 0-0.08 indicates a nearly monodisperse sample (i.e. a degree of dispersion of 0-0.28 is nearly monodisperse); PDI values from 0.08-0.7 is mid-range value (i.e. a degree of dispersion of 0.28-0.84 is mid-range value); and PDI values of 0.7-1 is a very broad distribution of particles (i.e. a degree of dispersion of 0.84-1 is a very broad distribution; pg. 1).
Sugimoto teaches the goal of the cosmetics and pigment fields is synthesis of monodisperse particles by stating “[i]t seems needless to say that the synthesis of monodispersed particles perfectly controlled in size, shape, and internal structure is the ultimate goal for general advanced particulate materials such as…pigments, cosmetics, etc., since the properties of these materials decisively depend on their size, shape, and structure (pg. 265; col. 1).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Cosmetics Business’ color changing eye serum by adjusting the amount of cholesterol cholesteric liquid crystals to be 0.5 to 40% by weight of the serum composition and modifying the population of cholesterol cholesteric liquid crystals to have an average diameter of 1 to 200 µm and PDI values from 0-0.08 (i.e. a degree of dispersion of 0-0.28) as suggested by the combined teachings of Inoue, How To Interpret Value of PDI and Sugimoto because Cosmetics Business’ color changing eye serum is cosmetic having cholesterol cholesteric liquid crystals, Inoue’s polychromic ink compositions having cholesteric liquid crystal particles used in cosmetics that change color depending on viewing angle have a How To Interpret Value of PDI and Sugimoto teach PDI values from 0-0.08 (i.e. a degree of dispersion of 0-0.28) are nearly monodisperse and monodisperse particles are the ultimate goal of the cosmetic and pigment arts. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to have a uniform population of cholesterol cholesteric liquid crystals present in the cosmetic, which is the ultimate goal of the cosmetic and pigment arts, in amounts appropriate for cosmetics and in sizes appropriate for cosmetics to affect the cholesterol cholesteric liquid crystals dispersibility and settling.
With regard to the recited diameter and PDI of the liquid crystalline particle and their amount present in the composition, the combined teachings of Cosmetics Business, Inoue, How To Interpret Value of PDI and Sugimoto teach these parameters with values which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With particular regard to the recited degree of dispersion, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmetics Business [as evidenced by Sackmann], Inoue, How To Interpret Value of PDI and Sugimoto as applied to claims 1 & 4 above, and further in view of Korevaar (US 2010/0184733) and Besne (US 2008/0194620).
With regard to claim 2, and the elected species, the teachings of Cosmetics Business [as evidenced by Sackmann], Inoue, How To Interpret Value of PDI and Sugimoto are described above. In brief Cosmetics Business teaches an eye serum, through its inclusion of cholesteric liquid crystals, fortifies, protects and conditions the structure of delicate and dry skin due to its ability to supply an intense replenishment of cholesterol, hence improving structure and function (pg. 2). Cosmetics Business teaches their eye serum “is one of the best everyday anti-age masterpieces that can be easily worn alone around the eyes, as well as anywhere else that needs a surge of hydration and antioxidant power” (pg. 2). 
However, neither Cosmetics Business, Inoue, How To Interpret Value of PDI nor Sugimoto teach the cholesteric liquid crystal particles are present in the form of a dispersed phase or continuous phase of an oil-in-water emulsion or water-in-oil emulsion.
In the same field of invention of skin care with compositions comprising cholesterol, Korevaar teaches a skin treatment composition which may be in the form of a water-in-oil emulsion (title; Examples 9-12). Korevaar teaches the compositions of his invention comprise 10-45% by weight cholesterol (Korevaar’s claim 1). In formulation Example 9, Korevaar teaches the composition is a water-in-oil composition comprising glycerin in the water phase in an amount of 5.0% the total composition [0135]. The water phase of the composition comprises “Skin Treatment Composition” which contains cholesterol; thereby, Korevaar teaches cholesterol is present in the dispersed phase of the water-in-oil emulsion ([0114] & [0135]). Korevaar teaches “[i]t is well known in the literature that the topical application of lipid mixtures 
In the same field of invention of skin care with compositions comprising cholesterol, Besne teaches anti-aging compositions which may be in the form of w/o emulsions comprising cholesterol and glycerol polyacrylate as hydrating agents (title, [0207], [0216], Example 4-[0290]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified cholesterol-containing, antiaging and hydrating eye serum suggested by the combined teachings of Cosmetics Business, Inoue, How To Interpret Value of PDI and Sugimoto by formulating the composition to be in the form of an water-in-oil emulsion with the cholesterol cholesteric liquid crystals in dispersed phase and adding glycerol polyacrylate as suggested by the combined teachings of Korevaar and Besne because  Cosmetics Business, Inoue, How To Interpret Value of PDI, Sugimoto, Korevaar, and Besne are drawn to skin care compositions having cholesterol particles and it is obvious to improve similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the hydration and anti-aging benefits of the anti-aging and hydrating formulation suggested by the combined teachings of Cosmetics Business, Inoue, How To Interpret Value of PDI and Sugimoto.


Response to Arguments
In the traverse the rejection of the claims under 35 USC 103(a) over Lemann, How To Interpret Value of PDI and Sugimoto, Applicant argues their inventive composition relates to controlling the average particle size and degree of dispersion of the cholesteric liquid crystal particle to a specific range to improve the visual dependence of color changing which is not recognized by Lemann (reply, pg. 6-7).
This has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the prior art of How To Interpret Value of PDI and Sugimoto disclose a preference for making uniform particles in the technical fields of cosmetics and colorants and the adjustment of particle size alone is not sufficient since both the average, diameter (100 μm to 500 μm) and degree of dispersion (0.35 or less) must be controlled in combination (reply, pg. 7-8). Applicant points to “surprising and unexpected results” from Example 1 of their specification to show “the cosmetic composition of the present invention exhibits a unique appearance in which color changes depending on a viewing angle by the cholesteric liquid crystal particle. In the case of Comparative Example 1, the average particle size is increased, but as α is greater than 0.35, it is difficult to expect constant color changes depending on the angle due to the large size difference due to uneven state of particles. In Comparative Example 2, the average particle size is 50 μm or less, and α exceeds 0.35 and is not uniform, and since the average particle size did not reach above a certain level, it can be seen to be in the form of a suspended emulsion” (reply, pg. 8-9).
osmetics Business and Inoue teach cholesteric liquid crystals having color changes depending on the viewing angle. 
With regard to the size of the cholesteric liquid crystals, Inoue teaches these polychromic particles may be used in cosmetics and have a maximum particle diameter is 1 to 200 µm to have the properties of excellent in dispersibility and reduced likelihood of settling. It is not necessary that the prior art recognize the particle size range for the same purpose as Applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
With regard to Applicant’s argument pertaining to the α/degree of dispersion, Sugimoto links the properties of cosmetic particles “decisively” to size and states “[i]t seems needless to say that the synthesis of monodispersed particles perfectly controlled in size is the ultimate goal for general advanced particulate materials…” Applicant’s claimed α/degree of dispersion overlaps with that of monodispersed particles.
arguing against the criticality of their claimed size range since claim 2 requires “the cholesteric liquid crystal particles are present in the form of a dispersed phase or continuous phase of an oil-in-water emulsion or water-in-oil emulsion” (emphasis added). The ordinary skilled artisan, at the time of filing the invention, knew the dispersed phase is suspended in homogenous, stable emulsions.

Applicant request rejoinder of the withdrawn claims (reply, pg. 9).
Applicant’s request is acknowledged, however the request is premature since allowable subject matter has not been identified. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619